Citation Nr: 0528628	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  01-09 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Determination of initial rating assignment for status 
post neck injury with residuals in the right upper extremity, 
rated as 10 percent disabling.

2.  Determination of initial rating assignment for status 
post neck injury with residuals in the left upper extremity, 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from August 1993 to April 
2000.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from an August 2000 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in St. Paul, Minnesota, 
(hereinafter RO).  The Board issued a decision in January 
2003 which denied the issues listed on the title page, and 
the veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (formerly the United States 
Court of Veterans Appeals) (hereinafter Court).  The 
Secretary of VA subsequently filed a Motion for Remand in 
February 2004, and the Court issued a Memorandum Decision 
(hereinafter Court Decision) in April 2005, which vacated 
that portion of the January 2003 Board decision which 
determined that the veteran was not entitled to a disability 
rating under 38 C.F.R. § 4.124a, DC 8512.  (The conclusion of 
the Court Decision, apparently due to a typographical error, 
incorrectly stated that it was vacating that portion of the 
January 2003 Board decision which found that the veteran was 
not entitled to a rating under DC 8521.)  


REMAND

In order to comply with the Court Decision and the duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000, the Board concludes that the veteran should be 
scheduled for a VA neurological examination.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran if 
further action is required on his part.  

1.  The veteran should be afforded a VA 
neurological examination to determine if 
the disability associated with the 
service-connected status post neck injury 
with residuals in the right and left 
upper extremities includes incomplete 
paralysis of the lower radicular group 
(intrinsic muscles of the hand and 
flexors of the wrist and fingers) as 
defined by 38 C.F.R. § 4.124a (2005), 
which is as follows: 

[A] degree of lost or impaired function 
substantially less than the type 
picture for complete paralysis given 
with each nerve, whether due to varied 
level of the nerve lesion or to partial 
regeneration.  When the involvement is 
wholly sensory, the rating should be 
for the mild, or at most, the moderate 
degree. 

If the service-connected disability 
includes such incomplete paralysis, the 
examiner should state whether the 
disability therefrom is best categorized 
as "mild," "moderate," or "severe." 

The examiner should also state whether 
the service-connected residuals 
associated with the disabilities at issue 
include "sensory involvement and 
impairment of motor function" as 
discussed at 38 C.F.R. § 4.120 (2005).  
  
2.  Thereafter, the claims on appeal 
should be readjudicated, to include 
specific consideration of whether the 
veteran is entitled to increased 
compensation under DC 8512.  If this 
adjudication does not result in a 
complete grant of all benefits sought by 
the veteran, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.   

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

